Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2017

                                     No. 04-17-00609-CV

                                    Marta ARREDONDO,
                                          Appellant

                                              v.

TECHSERV CONSULTING AND TRAINING, LTD., T&D Solutions, LLC, and AEP Texas
                         Central Company,
                            Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 15-08-16922-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
        Appellee’s motion for extension of time is MOOT as prematurely filed. Appellant’s brief
is not due until December 21, 2017.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court